Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
[AltContent: textbox (Claim(s) 1, 3, 5, 11, 13, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US20200077285 hereinafter Yu) in view of Jassal (U.S. Patent No. 10992331 hereinafter Jassal) in view of Takeda (US20190356378, hereinafter Takeda) and in further view of Marinier (US20200145079, hereinafter Marinier).)]
	Claim(s) 1, 11
	Yu in view of Jassal in view of Takeda and Marinier teaches
A user equipment (UE) for selecting beams in a wireless communication system, the UE comprising: a transceiver; and a processor operably connected to the transceiver, the processor configured to: Yu discloses a wireless communication device with two or more antennas and a processor that is configured to perform wireless communication operations (Paragraph 60).
determine, based on a channel condition, whether to use an adaptive selection peration or a cycling selection peration to select a subset of a plurality of beams for a beam measurement; 
Yu discloses a dynamic switching protocol (adaptive selection method) and beam selection protocol (Paragraph 69), where either protocol is enacted by a user device scenario detection. A channel condition such as signal quality is compared against predetermined thresholds to determine which selection protocol to utilize for beam selection (whether to use an adaptive selection operation or a cycling selection operation) (para. 48 and 60).
based on the channel condition being a first channel condition, use the adaptive selection peration to select the subset of beams from the plurality of beams for the beam measurement; 
Yu discloses a dynamic protocol switching method (adaptive selection method) based on the user device scenario, the dynamic switching protocol selects a beam selection protocol based on user device scenario detection that is capable of performing the intended operation based on certain conditions such as signal quality determined by historical measurements (first channel condition) (Paragraph 69 and 70).
based on the channel condition being a second channel condition, use the cycling selection operation to select the subset of beams from the plurality of beams for the beam measurement, wherein a repetition of different subsets of measurement beams from the plurality of beams is used in the cycling selection operation;
Takeda provides a beam selection method that utilizes beam cycling (cycling selection operation) to select a best beam in the scenario where a drop is detected in the quality of an active beam (based on the channel condition being a second channel condition) (para. 0078).
Yu in view of Jassal and Takeda does not explicitly teach “wherein a repetition of different subsets of measurement beams from the plurality of beams is used in the cycling selection operation;”
However, in a similar endeavor, teaches “wherein a repetition of different subsets of measurement beams from the plurality of beams is used in the cycling selection operation;”
While Takeda does provide a cycling selection operation to select a best beam, Takeda does not explicitly provide a repetition of different subsets of measurements to be used in this cycling selection method. Marinier provides a UE capable of transmitting data over a subset of beams and additionally transmit repetition data over another subset of beams (repetition of different subsets of measurement beams from a plurality of beams) (para. 0196) and select a beam over a subset of available beams (para. 0198).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Jassal and Takeda with the teachings of Marinier to provide a selection method to optimize efficiency in determining the best beam for wireless communication from a plurality of beams. Doing so, would allow for a reduction in cost and time as suggested by Yu (Paragraph 2).
perform the beam measurement on the selected subset of beams; 
Marinier provides a method of measuring a beam selection reference signal (perform the beam measurement) using each of the plurality of available beams (subset of beams) (Claim 9)
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Jassal and Takeda with the teachings of Marinier to provide a selection method to optimize efficiency in determining the best beam for wireless communication from a plurality of beams. Doing so, would allow for a reduction in cost and time as suggested by Yu (Paragraph 2).
generate beam measurement information based on the beam measurement on the selected subset of beams; 
Yu discloses information regarding generating beam measurement information by a user device measuring the received transmit beams and reports the measurement and signal quality information towards a base station (Paragraph 53).
and determine one or more of the plurality of beams to use for a wireless communication based on the beam measurement information.
Yu discloses periodic measurements performed by a user device on measurement resources towards different base stations (beam measurement information), and in doing so determines the best base station to communicate (determine one or more plurality of beams to use) with based on the average measurement results for the strongest L1-RSRP (Reference Signal Received Power) (Paragraph 37).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to provide a selection method to optimize efficiency in determining the best beam for wireless communication from a plurality of beams. Doing so, would allow for a reduction in cost and time as suggested by Yu (Paragraph 2).


[AltContent: textbox (Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Jassal in view of Takeda and Marinier as applied to claim 1 above, and further in view of Guan (U.S. Patent No. 20200067674A1 hereinafter Guan).)]
Claim(s) 2, 12
Yu in view of Jassal teaches
The UE of Claim 1, wherein, to use the adaptive selection operation, the processor is configured to: 
Yu in view of Jassal discloses a processor configured to (Paragraph 74) perform a dynamic selection protocol (Paragraph 69).
and select the subset of beams from the plurality of beams for the beam measurement based on the location of the reference beam to include at least the reference beam in the selected subset of beams. Yu in view of Jassal discloses a best wide beam which is determined by the connection between a user device and base station (Paragraph 34) and in doing so, selects the best wide beam to sweep through each individual narrow beam (Paragraph 50).
Yu in view of Jassal does not explicitly teach “determine a location of a reference beam in a beam codebook based on a prior beam measurement, a channel angle estimation, or prior beam selection results;”
However, in an analogous art of beamforming, Guan teaches determine a location of a reference beam in a beam codebook based on a prior beam measurement, a channel angle estimation, or prior beam selection results; Guan discloses a beam management process that can be implemented through reference signal sending, measurement, and feedback. This process uses a plurality of analog beams that select a beam based on feedback received, the feedback is measured by a reference signal on the plurality of analog beams which then determines the appropriate analog beam to be selected (Paragraph 67). The reference signal used is indicated with a beam indication where Guan attributes a transmit codebook, receive codebook that correspond to a beam or even an index of a transmit codebook towards a beam (Paragraph 90).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Guan to provide a conditional selection method for beamforming. Doing so would allow for better optimization and utilization for beamforming  in conjunction with a codebook for better management and efficiency disclosed by Guan to carry out wireless communications and refined beam management (Guan - Paragraph 3).
Claim(s) 3, 13
The UE of Claim 1, wherein, to use the cycling selection operation, the processor is configured to:
Yu discloses a processor configured to (Paragraph 74) perform a beam management protocol and that the processor can carry out the procedures disclosed.
identify predetermined subsets of the plurality of beams; 
Yu discloses a code-book that contains pre-stored code-words where each code-word corresponds with a unique RX beam that is part of a subset (Paragraph 30)
and select a first of the predetermined subsets of the plurality of beams as the subset of beams for the beam measurement; and using a code-word, be able to select a beam from a predetermined code-book (predetermined subsets of the plurality of beams) (Paragraph 30) and have the selected beam ready for beam measurement during a measurement reporting interval (Paragraph 37).
and for a next beam measurement, select a second of the predetermined subsets of the plurality of beams as the subset of beams for the next beam measurement.
Yu in view of Jassal discloses a beam selection protocol with the transmission of transmit beams, the beams (subset of beams) may be re-measured and create an average measurement for the transmit beams to provide configuration information, doing so allows the user device to select the strongest estimated from measurement resources and choose based off of results (Paragraph 43).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to provide a selection method with a set of beams to optimize the selection process. Doing so would allow for beam selecting optimization and reduce utilization resources and time as suggested by Yu (Paragraph 2).
Claim(s) 5, 15
Yu teaches 
The UE of Claim 1, wherein the processor is configured to: 
Yu discloses a processor configured to perform the aforementioned procedures (Paragraph 74).
determine interpolated beam measurement information for other beams in the plurality of beams not in the subset of beams measured in the beam measurement based on values in a table corresponding to the plurality of beams, Yu discloses that a user device must store the received beam configuration data on the best  Yu also discloses the ability to store historical beam management measurements in order to compare against one another (Paragraph 70) on a device’s memory or suitable comparable such as a code-book which may correspond a specific beam (Paragraph 30).
wherein the values in the table are generated based on historical beam measurements; and update the values in the table over time based on updated beam measurements including the beam measurement. Yu discloses that the user device may be equipped with a memory that is configured to store historical beam management measurements. Allowing the capability of comparing previously recorded data.
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to provide a management process to store beam measurements for comparison and applying the collected data to select the most optimal option for signal quality as suggested by Yu (Paragraph 3).
[AltContent: textbox (Claim(s) 4, 6-10, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Jassal in view of Takeda and Marinier as applied to claim 1 above, and further in view of Varatharaajan (U.S. Patent No. 20190349045, hereinafter Varatharaajan).)]
Claims 4, 14
Yu in view of Jassal teaches 
The UE of Claim 1, wherein the processor is configured to: 
Yu discloses a processor configured to perform the aforementioned procedures (Paragraph 74).
determine interpolated beam measurement information for other beams in the plurality of beams not in the subset of beams measured in the beam measurement based on: 
Yu in view of Jassal discloses a conventional beam selection method where a user device periodically measures measurement resources corresponding to different base stations (Fig. 3.) and in doing so, be able to account for not just one measured set but be able to compare against other base stations to determine the best L1-RSRP (Reference Signal Received Power) for beam selection (Paragraph 37).
actual beam measurement information from the beam measurement performed on the subset of beams, and values in a table corresponding to the plurality of beams, 6DOCKET No. SAMS10-01632 APPLICATION No. 16/998,880 PATENT 
Yu in view of Jassal discloses that a user device may be configured to measure a subset over multiple repeated occasions (Paragraph 72) and in doing so, the number of times beam measurement is performed corresponds to a protocol disclosed by Yu. This is further reinforced with Yu’s user device having a pre-optimized set of analog code-book that has a unique code-word for each beam similarly to a table’s index corresponding with a specific beam.
wherein the generated beam measurement information includes the actual beam measurement information for the subset of beams and the interpolated beam measurement information for the other beams, 
Yu in view of Jassal discloses measurement resources that are periodically repeated within a measuring reporting interval, thus performing multiple measurements across a set of beams. Measurement is performed by a user device measuring the resources and then reporting it towards a base station, being able to report to different base stations will then allow for results to compare and pick between measurements while periodically measuring the resources providing the best L1-RSRP (Reference Signal Received Power) (Paragraph 37).
Yu does not explicitly teach “and wherein the table is generated based on beam radiation parameters measured in a plurality of possible beam directions.”
However in an analogous art in beamforming, Varatharaajan teaches “and wherein the table is generated based on beam radiation parameters measured in a plurality of possible beam directions.” Varatharaajan discloses a codebook that can be considered a look-up table (Paragraph 10) in order to account for entries of data corresponding to beamforming settings. The codebook contains steering vectors that account for spatial transmission based on the measured conditions of an antenna and account for various angles of radiation (Paragraph 18). Doing so, can account for a plurality of directions using the beamforming weights of a codebook to designate a transmit/receive beam in a selected direction (Paragraph 41).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Varatharaajan in order to designate a beam based on measured information towards a selected direction. Doing so, would allow for designation of the most optimal beam selected to provide efficient and effective beam transmission. 
Claim(s) 6, 16
Yu in view of Jassal teaches
The UE of Claim 1, wherein the processor is configured to: Yu in view of Jassal discloses a processor configured to perform the aforementioned procedures (Paragraph 74).
Yu in view of Jassal does not explicitly teach “determine the one or more of the plurality of beams to use for the wireless communication that are not in the subset of beams measured in the beam measurement based on: the beam measurement information generated on the subset of beams, and correlations between radiation patterns of the subset of beams and the one or more of the plurality of beams.”
However, in an analogous art on beamforming, Varatharaajan teaches “determine the one or more of the plurality of beams to use for the wireless communication that are not in the subset of beams measured in the beam measurement based on: the beam measurement information generated on the subset of beams, and correlations between radiation patterns of the subset of beams and the one or more of the plurality of beams.” While Yu in view of Jassal does teach being able to generate measurement information utilizing a user device, there is no explicit teaching of data regarding radiation patterns of a beam, but Varatharaajan discloses measuring an antenna from a plurality of antennas and using the measurement of an antenna (one or more of the plurality of beams), be able to determine a beamforming weight. Part of the beamforming weight consists of amplitude gains and phase adjustments that are settings for a radiation pattern of a beam to be formed and transmit or obtain to a chosen direction using a codebook (Paragraph 14).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Varatharaajan in order to select a beam based on recorded measurements such as radiation patterns in order to compare against other beams of a similar set and provide the most optimal beam for wireless communication accounting for a specific scenario as suggested by Varatharaajan (Paragraph 2).
Claim(s) 7, 17
Yu in view of Jassal teaches
The UE of Claim 1, wherein the processor is configured to: Yu in view of Jassal discloses a processor configured to perform the aforementioned procedures (Paragraph 74).
identify two beams in [[of]] the subset of beams measured in the beam measurement with beam measurement values exceeding a threshold; Yu in view of Jassal discloses that a user device may be configured to compare measured signal quality and be able to measure against predetermined thresholds to determine the signal quality (Paragraph 48, 78) and in doing so, allow for the optimization of selecting a beam selection protocol based on the measurement values compared against the predetermined threshold values. 
and select a beam in the plurality of beams, that corresponds to the estimated angle of arrival, to use in the one or more of the plurality of beams for the wireless communication. Yu in view of Jassal discloses the reiteration of measuring transmit beams and processing their measurement information, collecting it and averaging it. Doing this will allow for proper beam selection to find the strongest estimated L1-RSRP(Reference Signal Received Power) from the measurement resources and report this to the base station (Paragraph 43). Reporting a beam’s strength can be determined on signal quality and other measurement resources recorded, one of which can be a change in positional data like an angle of arrival (Paragraph 144 and 145, Examples 60 and 61) which can reflect a beam selection protocol selecting the strongest L1-RSRP.
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to provide the ability to select between measured or recorded beams and based on their positional data, be able to determine the most optimal beam for wireless communication using a codebook to anticipate and provide the best signal quality and reduce utilized time and resources expended as suggested by Yu (Paragraph 2).
Yu in view of Jassal does not explicitly teach “estimate an angle of arrival of a receive beam between the two beams based on the beam measurement information for the two beams and beam properties of the two beams;”
However, in an analogous art in beamforming, Varatharaajan teaches “estimate an angle of arrival of a receive beam between the two beams based on the beam measurement information for the two beams and beam properties of the two beams;” While Yu in view of Jassal discloses an example of wireless communication to determine position data including an angle of arrival (Paragraph 144 and 145) while providing beam measurement information towards a base station (Paragraph 37), there isn’t a disclosure of estimating this angle of arrival or the receive beams. Varatharaajan’s disclosure utilizes steering vectors stored in a codebook that account for being able to anticipate scenarios of an angle of arrival or departure (Paragraph 18) and thus allowing for beamforming utilizing the information with the combined steering vectors.
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to provide the ability to select between measured or recorded beams and based on their positional data, be able to determine the most optimal beam for wireless communication using a codebook to anticipate and provide the best signal quality and reduce utilized time and resources expended as suggested by Yu (Paragraph 2).
Claim(s) 8, 18
Yu in view of Jassal teaches
The UE of Claim 1, wherein the processor is further configured to: 
Yu discloses a processor configured to perform the aforementioned procedures (Paragraph 74).
identify, based on a beam codebook corresponding to the plurality of beams, a set of analog beams in an analog domain to perform the beam measurement; Yu in view of Jassal discloses a code-book with code-words that can be associated with a unique UE RX beam (Paragraph 30) and specifically a set of analog code-works called an analog code-book.
and process the beam measurement in a digital domain using a digital domain signal processing technique including a matched filtering technique or a maximum ratio combining technique.
Yu in view of Jassal discloses being able to measure periodically with measurement resources for a user device towards different base stations however in a scenario where there is low signal quality and mobility, combining multiple measurements can assist the scenario (Paragraph 67). Performing Infinite Impulse Response or Finite Impulse Response filtering (a form of matched filtering) can provide the strongest estimated L1-RSRP measured by a user device towards different base stations in order to determine the best choice for beam selection for wireless communication.
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to provide the ability to use a codebook to designate or map a set of beams in conjunction with a user device to provide the best or most optimal beam. Doing so would allow for efficiency in determining the most optimal beam for wireless communication thus reducing the cost of time and resources as suggested by Yu (Paragraph 2).
Claim(s) 9, 19
Yu in view of Jassal teaches
The UE of Claim 8, wherein the processor is further configured to: Yu discloses a processor configured to perform the aforementioned procedures (Paragraph 74).
identify a receive beam-space measurement; Yu in view of Jassal discloses an analog beamforming system (Figure 1A) for a receive beam. In the system model, a received analog signal is allocated with each antenna element. This system in part performs the aforementioned procedures regarding reporting measurement results to a base station (Paragraph 43).
identify a combination of the digital combining vectors and analog combining vectors including a highest signal strength of an analog beam among the set of analog beams; Yu in view of Jassal discloses a method for mobile devices that measure received transmit beams and reports them to a base station based on signal strength or signal to noise ratio (Paragraph 63) whereas received signal strength is used to select the best combination of digital and analog beams. 
Yu in view of Jassal does not explicitly teach “process the receive beam-space measurement with digital combining vectors;”
However, in an analogous art of beamforming, Varatharaajan teaches “process the receive beam-space measurement with digital combining vectors;” 
Varatharaajan discloses multiple steering vectors that when combined form a beam that is optimal based on specific beamforming weight of a codebook associated with an antenna array (Paragraph 40). Whereas the array response vectors disclosed by Varatharaajan are measured and determined from a corresponding antenna array (Paragraph 40).
Yu in view of Jassal does not explicitly teach “estimate an angle of arrival of a receive beam based on the identified combination;”
However, in an analogous art of beamforming, Varatharaajan teaches “estimate an angle of arrival of a receive beam based on the identified combination;” Varatharaajan discloses that the response of an array is usually represented as an angle of arrival or departure (Paragraph 14) and in their disclosure utilize this array response to base off a codebook which has beamforming weights for a plurality of directions (Paragraph 40) thus being able to anticipate based on the conditions to determine the best receive/transmit beams for an  antenna array (Paragraph 40). Furthermore, being able to account for different angles through the acquisition of information with the codebook will allow for accurate settings for different scenarios (Paragraph 30).
Yu in view of Jassal does not explicitly teach “and select a beam in the plurality of beams that corresponds to the estimated angle of arrival to use in the one or more beams for the wireless communication.” 
However, in an analogous art in beamforming, Varatharaajan teaches teach “and select a beam in the plurality of beams that corresponds to the estimated angle of arrival to use in the one or more beams for the wireless communication.” While Yu discloses signal quality by measurement results and positional data to account of an angle of arrival, there is not a specific disclosure on estimating the angle of arrival (Paragraph 60, 144, 145, Examples 60 and 61). Varatharaajan discloses the ability to anticipate angle of arrivals or departures based on steering vectors in a precoding matrix of a codebook. The codebook stores this information to anticipate scenarios where it would recognize and apply to provide the most optimal beam selection based on the steering vectors to form it (Paragraph 14).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Jassal to incorporate the teachings of Varatharaajan to provide the ability to receive and utilize beam measurement data and select the most optimal beam from an accounted set of beams for spatial transmission. Doing so, would allow for optimal beamforming with the usage of codebooks accounting for multiple scenarios as suggested by Varatharaajan in order to improve efficiency (Paragraph 2).
Claim(s) 10, 20
Yu in view of Jassal
The UE of claim 8, wherein: the transceiver is 
Yu in view of Jassal discloses antenna arrays within a user device that can achieve analog beamforming (Figure 1A).
configured to simultaneously generate the set of analog beams to include a receive beam for each of a plurality of antenna panels of the UE, and the set of analog beams are generated using a same beam codeword to steer the set of analog beams towards a same angular direction.
Yu in view of Jassal discloses an analog beamforming system for digital transmission that is processed by a Digital-to-Analog converter. The transmission is then sent to an Analog splitter which then splits this signal towards a plurality of antennas (Figure 1B, Paragraph 32). Yu in view of Jassal also discloses a user device with an analog code-book where each code-word is for one beam (Paragraph 30) and that code-words can be used to point beams in either the same direction or different directions (Paragraph 30).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to provide codeword conditioned steering for a set of analog beams so that the user device can have a set of beams ready for deployment in a specific spatial direction. Doing so would allow for increased gain or signal quality for specific transmitter or receivers of interest as suggested by Yu (Paragraph 27).
Response to Arguments
Applicant’s arguments, with respect to the specification have been fully considered and are persuasive.  The objections to the specification has been withdrawn. 
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20180159600A1, Kim’s disclosure is relevant due to performing beam measurements and beam selection in regards to 5G communication.
20210126697A1, Kumar’s disclosure is relevant due to performing beam switching in conjunction with a look-up table as a codebook.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415